DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, the instant claim provides specific examples of ligands according to Formulae IA-IC of parent Claim 1 in which the group represented by Y can be selected from the group consisting of CRR’, NR’, O, S, and Se. However, in the instant Claim 10 ligands are proposed in which Y is represented by a Si atom (see at least LA33-LA40 on Pg. 115). Accordingly, the instant claim is rendered indefinite because it is unclear if those structures in which Y is represented by Si are ligands according to Formulae IA-IC.

Regarding Claim 13, the instant claim recites the variable R’ (in the context of the variable X being selected from the group consisting of BR’, NR’, PR’, … ) but R’ is not defined by the instant claim. The Examiner notes that Claim 13 depends from parent Claim 1 (via Claim 11) wherein R’ is defined with respect to the variable Y. Therefore, it is what definition of R’ 

Claim 14, the instant claim recites the variable “i” but provides no definition for said variable. Therefore it is unclear what structures/limitations are to be encompassed by the instant claim. For examination purposes herein, any ligand LA which is a ligand according to Claim 1 will be regarded a ligand LAi. 
The Examiner notes that it appears the structures according to Claim 10 are defined in terms of LA# although said # is not directly characterized as “i”. Furthermore, Claim 14 does not directly depend from Claim 10.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed above with respect to the rejection of Claim 10 under 35 U.S.C. 112(b), the instant claim provides specific examples of ligands according to Formulae IA-IC of parent Claim 1 in which the group represented by Y can be selected from the group consisting of CRR’, NR’, O, S, and Se. However, in the instant Claim 10 ligands are proposed in which Y is represented A33-LA40 on Pg. 115). Accordingly, the instant claim is of improper dependent form since it fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





















Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 20170069151 A1), hereinafter “Kim”. Citations for Kim are hereinafter provided using an English language equivalent publication (US 2018/03541114 A1).
Regarding Claims 1-4 and 7-8, Kim teaches a compound D-12 (see Pg. 6), reproduced below (right) for comparison to Formula IA of the instant application. 

Instant: 
    PNG
    media_image1.png
    191
    221
    media_image1.png
    Greyscale
   Kim D-12: 
    PNG
    media_image2.png
    362
    445
    media_image2.png
    Greyscale


As seen from the structures above, Kim’s D-12 meets each of the following limitations of chemical Formula 1A and the instant claims: 
ring B is a 6-membered aromatic ring (a benzene)
ring C is a 6-membered aromatic ring (a benzene)
Z1 and Z2 are each independently C
X4 is N 
X1, X2, X3, X5, and X6 are each independently C (X3, which binds to Z2
Y is CRR’ wherein R and R’ are each independently an alkyl group (a methyl)
RA represents a mono alkyl (isobutyl) substituent 
RB represents 2 independent alkyl (methyl) substituents
RC and RD each independently represent the maximum number of hydrogen substituents 
the ligand represented by LA is coordinated to a metal M (wherein M is Ir) to form a 5-membered chelate ring
the metal M is coordinated to other ligands (an acetylacetone ligand)

Kim also teaches a compound D-33 (see Pg. 10) which is an analogue to D-12 comprising a dibenzofuran ring in place of a dimethylfluorene. D-33 is reproduced below (right) for comparison to Formula IA of the instant application. 

Instant: 
    PNG
    media_image1.png
    191
    221
    media_image1.png
    Greyscale
   Kim D-33: 
    PNG
    media_image3.png
    372
    435
    media_image3.png
    Greyscale


As seen from the structures above, Kim’s D-33 meets each of the following limitations of chemical Formula 1A and the instant claims: 
ring B is a 6-membered aromatic ring (a benzene)
ring C is a 6-membered aromatic ring (a benzene)
Z1 and Z2 are each independently C
X4
X1, X2, X3, X5, and X6 are each independently C (X3, which binds to Z2, is C as required)
Y is O
RA represents a mono alkyl (isobutyl) substituent 
RB represents 2 independent alkyl (methyl) substituents
RC and RD each independently represent the maximum number of hydrogen substituents 
the ligand represented by LA is coordinated to a metal M (wherein M is Ir) to form a 5-membered chelate ring
the metal M is coordinated to other ligands (an acetylacetone ligand)

Regarding Claim 5, Kim teaches the compound D-33 according to Claim 1 above wherein Y is O. 

Regarding Claim 9, Kim teaches the compounds D-12 and D-33 according to Claim 1 above wherein the ligand represented by LA is a structure according to Formula IA. Said ligands are also structures according to the last ligand of the instant claim, reproduced below (left) for comparison to Kim’s D-12. 

Instant: 
    PNG
    media_image4.png
    237
    127
    media_image4.png
    Greyscale
      Kim D-12: 
    PNG
    media_image2.png
    362
    445
    media_image2.png
    Greyscale



Y is CRR’ wherein R and R’ are each independently an alkyl group (a methyl)
RA represents a mono alkyl (isobutyl) substituent 
RB represents 2 independent alkyl (methyl) substituents
RC and RD each independently represent the maximum number of hydrogen substituents 
the ligand represented by LA is coordinated to a metal M (wherein M is Ir) to form a 5-membered chelate ring
Ra is not required to be present 

Regarding Claim 11, Kim teaches the compounds D-12 and D-33 according to Claim 1 above. Each of D-12 and D-33 have a formula of M(LA)x(LB)y(LC)z wherein x is 2, y is 0, and z is 1 such that x+y+z = 3 which is the oxidation state of the metal M (Ir). The ligand LA is described above with respect to Claim 1 and the ligand LC is a bidentate acetylacetone ligand. The ligand LB is not required to be present. 

Regarding Claim 12, Kim teaches the compounds D-12 and D-33 according to Claim 11 above. Each of D-12 and D-33 have a formula of M(LA)2(LC) wherein LA and LC are different from each other. The ligand LB is not required to be present. 

Regarding Claim 13, Kim teaches the compounds D-12 and D-33 according to Claim 11 above. Each of D-12 and D-33 have a formula of M(LA)2(LC) wherein LC is a bidentate acetylacetone ligand according to the first structure of the instant claim, reproduced below (left) for comparison to Kim’s D-12. 
Instant: 
    PNG
    media_image5.png
    102
    96
    media_image5.png
    Greyscale
      Kim D-12: 
    PNG
    media_image2.png
    362
    445
    media_image2.png
    Greyscale


As seen from the structures above, the acetylacetone ligand of Kim’s D-12 meets each of the following limitations of the instant claim:
Ra and Rc are each independently alkyl (methyl) groups
Rb is a hydrogen substituent 
X, Y1-Y13, R’, R1-R2, and Rd are not required to be present 
LB is not required to be present 

Regarding Claim 14, Kim teaches the compounds D-12 and D-33 according to Claim 12 above. Each of D-12 and D-33 have a formula of M(LA)2(LC) wherein M is Ir and are therefore considered to be of the Compound Cz group of the instant claim wherein LA is defined with respect to Claim 1 above and Lc is an acetylacetone ligand which is a group according to Formula X, reproduced below (left) for comparison to Kim’s D-12. 

Instant: 
    PNG
    media_image6.png
    95
    84
    media_image6.png
    Greyscale
      Kim D-12: 
    PNG
    media_image2.png
    362
    445
    media_image2.png
    Greyscale


As seen from the structures above, the acetylacetone ligand of Kim’s D-12 meets each of the following limitations of the instant claim:
R1 and R2 are each independently –CH3 groups (corresponding to RD1)
R3 is a hydrogen substituent 

Accordingly, the acetylacetone ligand of Kim’s D-12 is regarded to be equivalent to LC1 of the instant claim (see Pg. 217) so j=1. As discussed above with respect to the rejection of Claim 14 under 35 U.S.C. 112(b), since LA is a ligand according to Claim 1, Kim’s D-12 is regarded to fully anticipate the instant claim. However, i is not defined in the instant claim so it is not possible to calculate the exact value of z according to the instant claim. 

Regarding Claims 15-16, Kim teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer (light-emitting layer) disposed between the anode and the cathode comprising an emissive dopant D-12 (see [0098] & Device Example 1-1 in Table 1). Kim’s compound D-12 is reproduced below (right) for comparison to Formula IA of the instant application. 

Instant: 
    PNG
    media_image1.png
    191
    221
    media_image1.png
    Greyscale
   Kim D-12: 
    PNG
    media_image2.png
    362
    445
    media_image2.png
    Greyscale


As seen from the structures above, Kim’s D-12 meets each of the following limitations of chemical Formula 1A and the instant claims: 
ring B is a 6-membered aromatic ring (a benzene)
ring C is a 6-membered aromatic ring (a benzene)
Z1 and Z2 are each independently C
X4 is N 
X1, X2, X3, X5, and X6 are each independently C (X3, which binds to Z2
Y is CRR’ wherein R and R’ are each independently an alkyl group (a methyl)
RA represents a mono alkyl (isobutyl) substituent 
RB represents 2 independent alkyl (methyl) substituents
RC and RD each independently represent the maximum number of hydrogen substituents 
the ligand represented by LA is coordinated to a metal M (wherein M is Ir) to form a 5-membered chelate ring
the metal M is coordinated to other ligands (an acetylacetone ligand)

Regarding Claims 17-18, Kim teaches the OLED according to Claim 15 above wherein D-12 is included as a dopant in a light emitting layer that also comprises a host H2-16 (see Device Example 1-1 in Table 1). The structure of H2-16 (see Pg. 25) is reproduced below (right) for comparison to the instant claims.

Instant: 
    PNG
    media_image7.png
    139
    221
    media_image7.png
    Greyscale
   Kim’s H2-16: 
    PNG
    media_image8.png
    339
    339
    media_image8.png
    Greyscale


	As seen from the structures above, Kim’s host H2-16 comprises carbazole moieties as required by instant Claim 17. Additionally, Kim’s H2-16 is identical to the third host on Page 234 of instant Claim 18 (which is displayed above). 

Regarding Claim 19, Kim teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer (light-emitting layer) disposed between the anode 

Instant: 
    PNG
    media_image1.png
    191
    221
    media_image1.png
    Greyscale
   Kim D-12: 
    PNG
    media_image2.png
    362
    445
    media_image2.png
    Greyscale


As seen from the structures above, Kim’s D-12 meets each of the following limitations of chemical Formula 1A and the instant claims: 
ring B is a 6-membered aromatic ring (a benzene)
ring C is a 6-membered aromatic ring (a benzene)
Z1 and Z2 are each independently C
X4 is N 
X1, X2, X3, X5, and X6 are each independently C (X3, which binds to Z2, is C as required)
Y is CRR’ wherein R and R’ are each independently an alkyl group (a methyl)
RA represents a mono alkyl (isobutyl) substituent 
RB represents 2 independent alkyl (methyl) substituents
RC and RD each independently represent the maximum number of hydrogen substituents 
the ligand represented by LA
the metal M is coordinated to other ligands (an acetylacetone ligand)

Concerning the limitation where a consumer product comprises said OLED, it is the Examiner’s position that the OLED, which is a light-emitting product, may be considered a light which would be capable of interior or exterior illumination and/or signaling. Therefore, the limitations of the instant claim are considered to be met by the teachings of Kim.  

Regarding Claim 20, Kim teaches an organic light emitting device (OLED) comprising an organic layer (light-emitting layer) including a mixture (a formulation) of an emissive dopant D-12 and a host H2-16 (see [0098] & Device Example 1-1 in Table 1). Kim’s compound D-12 is reproduced below (right) for comparison to Formula IA of the instant application. 

Instant: 
    PNG
    media_image1.png
    191
    221
    media_image1.png
    Greyscale
   Kim D-12: 
    PNG
    media_image2.png
    362
    445
    media_image2.png
    Greyscale


As seen from the structures above, Kim’s D-12 meets each of the following limitations of chemical Formula 1A and the instant claims: 
ring B is a 6-membered aromatic ring (a benzene)
ring C is a 6-membered aromatic ring (a benzene)
Z1 and Z2 are each independently C
X4 is N 
X1, X2, X3, X5, and X6 are each independently C (X3, which binds to Z2, is C as required)
Y is CRR’ wherein R and R’ are each independently an alkyl group (a methyl)
RA represents a mono alkyl (isobutyl) substituent 
RB represents 2 independent alkyl (methyl) substituents
RC and RD each independently represent the maximum number of hydrogen substituents 
the ligand represented by LA is coordinated to a metal M (wherein M is Ir) to form a 5-membered chelate ring
the metal M is coordinated to other ligands (an acetylacetone ligand)

















Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or      nonobviousness.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Chu et al. (US 2017/0025619 A1), hereinafter "Chu", in view of Cheng et al. (US 2010/0270915 A1), hereinafter “Cheng”.
Regarding Claims 1-4 and 6-8, Chu teaches a light emitting material for the emission layer of an organic light-emitting device (see Abstract), referred to herein as Compound 2-9 (see Pg. 9) which is a compound according to Chu’s <Formula 2> (see [0037]). Both Compound 2-9 and Formula 2 are displayed below.  

Chu’s Formula 2: 
    PNG
    media_image9.png
    216
    203
    media_image9.png
    Greyscale
  Chu’s 2-9: 
    PNG
    media_image10.png
    192
    266
    media_image10.png
    Greyscale


Chu does not explicitly disclose a ligand according to Formulae IA-IC of parent Claim 1. However, the Examiner notes that ligands comprising a fused ring system of 4 rings such as those of Formulae IA-IC are encompassed by Chu’s Formula 2 wherein ring A may be a C6-C20 aryl group and a C2-C20 heteroaryl group, among others (see [0043]). 
In the analogous art of phosphorescent materials for optoelectronic devices wherein the phosphor is a complex comprising a metal such as Ir (see Abstract), Cheng teaches a phosphor material according to the following general formula (see [0030]) wherein the ring Z1 includes C6 aromatic heterocyclic groups with N (such as the pyridine seen in Chu’s 2-9) and the ring Z2 represents a fused ring system with up to five rings wherein each ring of Z2 is selected from a five-membered ring and a six-membered ring, among others (see [0032]): 

Cheng’s General Formula: 
    PNG
    media_image11.png
    155
    280
    media_image11.png
    Greyscale


Therefore, given the general formulas and the teachings of both Chu and Cheng, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the three-membered fused ring (the fluorene ring) in Chu’s 
Furthermore, it would have been obvious to one of ordinary skill in the art to select said additional ring as a six-membered ring, specifically a benzene ring, because it would have been a choice from a finite number of identified, predictable solutions of a ring useful in the fused ring system of a ligand for a emissive material as suggested by Cheng. Likewise, it would have been obvious to one of ordinary skill in the pertinent art to select the location for the additional ring as the position between the five-membered ring and the benzene ring coordinated with the metal because such a selection would have been a choice from a finite number of identified, predictable solutions for the insertion of a six-membered ring into a 6/5/6 ring system such as the fluorene of Chu’s 2-9. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Chu’s Formula 2 having the benefits taught by Chu, including the high efficiency and long lifetime (see [0120]) in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP 2143 § (E). 
The above modifications would yield a metal complex with the following structure, referred to herein as Compound 2-9-MOD and displayed below for comparison to the instant claims. 
 Instant: 
    PNG
    media_image1.png
    191
    221
    media_image1.png
    Greyscale
   2-9-MOD: 
    PNG
    media_image12.png
    596
    530
    media_image12.png
    Greyscale


As seen from the structures above, 2-9-MOD (Chu in view of Cheng) meets each of the following limitations of chemical Formula 1A and the instant claims: 
ring B is a 6-membered heteroaromatic ring (a pyridine)
ring C is a 6-membered aromatic ring (a benzene)
Z1 is N and Z2 is C
X1, X2, X3, X4, X5, and X6 are each independently C (X3, which binds to Z2, is C as required)
Y is CRR’ wherein R and R’ are each independently an alkyl group (a methyl)
RA, RB, RC, and RD each independently represent the maximum number of hydrogen substituents 
the ligand represented by LA is coordinated to a metal M (wherein M is Ir) to form a 5-membered chelate ring
the metal M is coordinated to other ligands (an acetylacetone ligand)

Regarding Claim 9, Chu in view of Cheng teaches the modified Compound 2-9-MOD according to Claim 1 above wherein the ligand represented by LA is a structure according to Formula IA. Said ligands are also structures according to the fifth ligand of the instant claim, reproduced below (left) for comparison to 2-9-MOD. 

Instant: 
    PNG
    media_image13.png
    247
    108
    media_image13.png
    Greyscale
      2-9-MOD: 
    PNG
    media_image12.png
    596
    530
    media_image12.png
    Greyscale



Y is CRR’ wherein R and R’ are each independently an alkyl group (a methyl)
RA, RB, RC, and RD each independently represent the maximum number of hydrogen substituents 
the ligand represented by LA is coordinated to a metal M (wherein M is Ir) to form a 5-membered chelate ring
Ra is not required to be present 

Regarding Claim 10, Chu in view of Cheng teaches the modified Compound 2-9-MOD according to Claim 1 above wherein the ligand represented by LA is a structure according to Formula IA. Said ligands are also structures according to Formula XXIX of the instant claim, reproduced below (left) for comparison to 2-9-MOD. 

Instant: 
    PNG
    media_image14.png
    180
    92
    media_image14.png
    Greyscale
      2-9-MOD: 
    PNG
    media_image12.png
    596
    530
    media_image12.png
    Greyscale


As seen from the structures above, 2-9-MOD (Chu in view of Cheng) meets each of the following limitations of the instant claim: 
Y is C(CH3)2
R1 and R5
X is C

Accordingly, the ligand of 2-9-MOD is regarded to be equivalent to LA4129 (see Pg. 187) of the instant claim.

Regarding Claim 11, Chu in view of Cheng teaches the modified Compound 2-9-MOD according to Claim 1 above. 2-9-MOD has a formula of M(LA)x(LB)y(LC)z wherein x is 2, y is 0, and z is 1 such that x+y+z = 3 which is the oxidation state of the metal M (Ir). The ligand LA is described above with respect to Claim 1 and the ligand LC is a bidentate acetylacetone ligand. The ligand LB is not required to be present. 

Regarding Claim 12, Chu in view of Cheng teaches the modified Compound 2-9-MOD according to Claim 1 above. 2-9-MOD has a formula of M(LA)2(LC) wherein LA and LC are different from each other. The ligand LB is not required to be present. 

Regarding Claim 13, Chu in view of Cheng teaches the modified Compound 2-9-MOD according to Claim 1 above. 2-9-MOD has a formula of M(LA)2(LC) wherein LC is a bidentate acetylacetone ligand according to the first structure of the instant claim, reproduced below (left) for comparison to 2-9-MOD. 

Instant: 
    PNG
    media_image5.png
    102
    96
    media_image5.png
    Greyscale
      2-9-MOD: 
    PNG
    media_image12.png
    596
    530
    media_image12.png
    Greyscale


As seen from the structures above, the acetylacetone ligand of 2-9-MOD (Chu in view of Cheng) meets each of the following limitations of the instant claim:
Ra and Rc are each independently alkyl (methyl) groups
Rb is a hydrogen substituent 
X, Y1-Y13, R’, R1-R2, and Rd are not required to be present 
LB is not required to be present 

Regarding Claim 14, Chu in view of Cheng teaches the modified Compound 2-9-MOD according to Claim 1 above. 2-9-MOD has a formula of M(LA)2(LC) wherein M is Ir and is therefore considered to be of the Compound Cz group of the instant claim wherein LA is defined with respect to Claim 1 above and Lc is an acetylacetone ligand which is a group according to Formula X, reproduced below (left) for comparison 2-9-MOD. 

Instant: 
    PNG
    media_image6.png
    95
    84
    media_image6.png
    Greyscale
      2-9-MOD: 
    PNG
    media_image12.png
    596
    530
    media_image12.png
    Greyscale


As seen from the structures above, the acetylacetone ligand of 2-9-MOD (Chu in view of Cheng) meets each of the following limitations of the instant claim:
R1 and R2 are each independently –CH3 groups (corresponding to RD1)
R3 is a hydrogen substituent 

Accordingly, the acetylacetone ligand of 2-9-MOD is regarded to be equivalent to LC1 of the instant claim (see Pg. 217) so j=1. As discussed above with respect to the rejection of Claim 14 under 35 U.S.C. 112(b), since LA is a ligand according to Claim 1, 2-9-MOD is regarded to render the instant claim unpatentable. However, i is not defined in the instant claim so it is not possible to calculate the exact value of z according to the instant claim. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Romaniewska et al. (“Synthesis, Structure and Characterization of New Olivacine Derivatives and Their Platinum(II) Complexes” Eur. J. Inorg. Chem. Pgs 4043-4054. 2003) teaches the platinum complex below (see Pg. 4045).

         Romaniewska: 
    PNG
    media_image15.png
    295
    468
    media_image15.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789